Citation Nr: 9901766	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 22, 1995, 
for an award of a 100 percent rating for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1968 from 
May 1970.  


REMAND

A review of the record demonstrates that the regional office 
(RO), in a July 1992 rating action granted service connection 
for PTSD and assigned a 10 percent disability evaluation.  In 
a March 1994 rating action, the RO increased the veterans 
disability evaluation from 10 to 30 percent for his PTSD from 
the date of his original claim in July 1992.  In an April 
1995 rating determination, the RO granted a 100 percent 
disability evaluation for PTSD based upon individual 
unemployability and assigned an effective date of April 27, 
1995.  The veteran disagreed with the assigned effective 
date.  

In December 1997, the Board of Veterans Appeals (Board) 
remanded this matter for additional development, to include a 
VA psychiatric examination wherein the examiner was requested 
to render an opinion as to when the veteran was first thought 
to have become unemployable.  

Following the requested development, the RO, in November 
1998, assigned an effective date of March 22, 1995, for a 100 
percent disability evaluation for PTSD.  

In a December 1998 memorandum, the veterans representative 
indicated that the earlier effective date that had now been 
assigned for the veterans PTSD did not satisfy the veterans 
appeal, and that the veteran was seeking an effective date 
for the 100 percent disability evaluation as of the date of 
his original claim in 1992.  The veterans representative 
also informed the RO that the veteran wanted a Travel Board 
hearing on this issue as soon as possible.  

In order to comply with duty to assist and due process 
requirements this case is remanded for the following:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The Board intimates no opinion as to the 
ultimate outcome of this case. The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
